PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction in this Court. We issued the writ and have heard oral argument of the parties. After hearing argument and upon further consideration of the matter we have determined that the cited decisions present no direct conflict as required by Article V, Section 4, Florida Constitution, F.S.A. Therefore, the writ must be and is hereby discharged, Fla.App., 165 So.2d 819, and the petition for writ of certiorari is dismissed.
It is so ordered.
DREW, C. J., and THORNAL, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.
THOMAS and ROBERTS, JJ, dissent.